IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          October 2, 2007
                                     No. 06-20812
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

CARLOS RODRIGUEZ

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:06-CR-16-2


Before JOLLY, DAVIS, and DEMOSS, Circuit Judges.
PER CURIAM:*
       Carlos Rodriguez appeals his guilty-plea conviction and sentence for
conspiracy to transport and harbor illegal aliens within the United States for
commercial advantage and private financial gain in violation of 8 U.S.C.
§ 1324(a)(1)(A)(ii), (a)(1)(A)(iii), (a)(1)(B)(i), and (a)(1)(A)(v)(I). He contends that
the district court clearly erred when it enhanced his offense level for possession
of a firearm pursuant to U.S.S.G. § 2L1.1(b)(4)(C) (2005) because it was not



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-20812

foreseeable that his co-conspirators would have possessed firearms during the
conspiracy.
      The district court’s determination that it was reasonably foreseeable that
Rodriguez’s co-conspirators possessed firearms during the conspiracy was
plausible in light of the record read as a whole. Although there was no direct
evidence that Rodriguez knew his co-conspirators possessed firearms, there was
sufficient evidence from which the district court could infer that it was
reasonably foreseeable that his co-conspirators possessed firearms. See United
States v. Gaytan, 74 F.3d 545, 559 (5th Cir. 1996). Therefore, the district court
did not clearly err when it enhanced Rodriguez’s offense level for possession of
a firearm pursuant to § 2L1.1(b)(4)(C). See United States v. Charon, 442 F.3d
881, 887 (5th Cir.), cert. denied, 127 S. Ct. 260 (2006). Accordingly, the district
court’s judgment is AFFIRMED.




                                        2